Citation Nr: 1223680	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the thoracic spine with compression fracture of T7-T8 and lumbar degenerative disc disease.

2.  Entitlement to service connection for right lower extremity radiculopathy as secondary to the service connected back disability.

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for an undiagnosed illness.  

8.  Entitlement to service connection for excessive diarrhea.

9.  Entitlement to service connection for bladder incontinence.

10.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1985 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and March 2011 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2006 decision granted service connection for a back disability, rated 10 percent disabling, and denied service connection for bilateral lower extremity disabilities related to the back.

Those issues came before the Board in November 2010, when they were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  During the pendency of that remand, in a May 2012 decision, VA granted service connection for left lower extremity radiculopathy.  This was a full grant of the benefit sought on appeal with respect to that limb, and hence there remains no question on appeal for the Board.

The March 2011 decision denied entitlement to a compensable evaluation for bilateral hearing loss and denied service connection for PTSD and depression, acid reflux, sleep apnea, undiagnosed illness, excessive diarrhea, bladder incontinence, and allergies.  The issue with respect to a psychiatric disability has been recharacterized.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues addressed in the March 2011 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with regard to evaluation of the back disability was requested.

2.  On May 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with regard to service connection for a right lower extremity disability was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial evaluation in excess of 10 percent for degenerative joint disease of the thoracic spine with compression fracture of T7-T8 and lumbar degenerative disc disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for a service connection for right lower extremity radiculopathy as secondary to the service connected back disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by a veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In a May 2012 decision, VA granted entitlement to service connection for a left lower extremity radiculopathy and assigned a 10 percent evaluation effective from September 1, 2005.  The denials of entitlement to an increased evaluation for the back disability and service connection for a right lower extremity disability were continued.  

In response to notice of these decisions, the Veteran filed an Appeals Satisfaction Notice, received by VA on May 17, 2012, stating that he was satisfied with the actions taken on his claims, and that he wished to withdraw any remaining issues which had been the subject of the Board remand.  This encompassed the claims for increased back evaluation and service connection for the right leg disability.

The Veteran has withdrawn these appeals and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal for an initial evaluation in excess of 10 percent for degenerative joint disease of the thoracic spine with compression fracture of T7-T8 and lumbar degenerative disc disease is dismissed.

The appeal for service connection for right lower extremity radiculopathy as secondary to the service connected back disability is dismissed.


REMAND

In a March 2011 rating decision, the RO denied entitlement to a compensable evaluation for bilateral hearing loss and denied service connection for PTSD and depression, acid reflux, sleep apnea, undiagnosed illness, excessive diarrhea, bladder incontinence, and allergies.

A review of records maintained electronically in the Virtual VA system indicates that the Veteran filed a notice of disagreement (NOD) with this decision; he was sent an appeals election letter in April 2011.  The claims file, to include Virtual VA, does not reflect any further action was taken on the appeals.

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative an SOC which addresses the issues of entitlement to a compensable evaluation for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, acid reflux, sleep apnea, undiagnosed illness, excessive diarrhea, bladder incontinence, and allergies.

If any appeal is perfected by a timely filed substantive appeal, the issue should be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


